 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDNew York University and New York University Chap-ter,America Association of University Professors,PetitionerNew York Universityand NYUFaculty of Law Associ-ation,Petitioner.Cases 2-RC-15719 and 2-RC-15757July 20, 1973DECISION AND DIRECTION OF ELECTIONSUpon petitions duly filed under Section 9(c) of theNational Labor Relations Act, as amended, a hearingwas held before Hearing Officer Bertram T. Kupsinel.After the hearing and pursuant to Section 102.67 ofthe National Labor Relations Board Rules and Regu-lations, Series 8, as amended, and by direction of theRegional Director for Region 2, this proceeding wastransferred to the Board for decision. Thereafter, theEmployer, Petitioners, and Intervenor I filed briefs insupport of their respective positions.On April 18, 1973, the National Labor RelationsBoard, having determined that this and related pro-ceedings presented an issue of importance in the ad-ministration of the National Labor Relations Act,directed a hearing before the Board on April 30, 1973,for the purpose of oral argument on the inclusion ofpart-time faculty, as a class, in the same bargainingunit with full-time faculty.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree from prejudicial error. They are hereby affirmed.Upon the entire record in this proceeding, theBoard finds:1.New York University is a private nonprofit insti-tution of higher education founded in 1831 with offi-cers and educational facilities in New York, PuertoRico, France, and Spain. During the fiscal year pre-ceding the hearing it purchased materials valued inexcess of $1 million from firms located outside theState of New York, and its budget for the currentfiscal year is in excess of $200 million. The Universityconcedes that it is subject to the jurisdiction of theBoard and we find that it is an employer engaged incommerce or in an industry affecting commerce with-in the meaning of the Act and that it will effectuatethe purposes of the Act to assert jurisdiction in thisproceeding.iThe Employer'smotion todeny United Federation of College Teachers,Local 1460, AFT, AFL-CIO,permission to intervene on the ground that ithas not made a sufficientshowing ofinterest in the unit it seeks is herebydeniedWe have long held that ashowing of interest is an administrativematter not subject todirect orcollateral attack,e g,StandardOil Company(Indiana),80 NLRB 1275 Further, weare satisfied that the interest of theIntervenor is sufficientto permit itto contest the agreement among theEmployer andthe Petitioners excluding part-time facultymembers The unitit seeks doesnot differin substancefrom that sought bythe PetitionersManhattanCollege,195 NLRB 652.The labor organizations involved claim to repre-sent certain employees of the Employer.3.A question affecting commerce exists con-cerning the representation of employees of the Em-ployer within the meaning of Sections 9(c)(1) and2(6) and (7) of the Act.4.The Petitioner in Case 2-RC-15719, NewYork University Chapter, American Association ofUniversity Professors, seeks a unit comprising allfull-time faculty of New York University and half-time faculty in the school of dentistry, includingprofessional librarians, but excluding all other em-ployees, subject to the stipulations entered into bythe parties. Intervenor, United Federation of Col-lege Teachers, Local 1460, AFT, AFL-CIO, seeksessentially the same unit as the AAUP but wouldinclude regular part-time faculty as well. The Peti-tioner in Case 2-RC-15757, NYU Faculty of LawAssociation, seeks a unit of all full-time facultymembers of the law school, excluding the dean,associate deans, assistants to the dean, law librari-an, guards and supervisors as defined in the Actand all other employees. The Faculty of Law Asso-ciation would not include part-time faculty and hasdisclaimed any interest in a unit broader than thelaw school.2The Employer contends initially that its facultyis outside the Act's jurisdiction. In its view, facultymembers are not employees but rather, either col-lectively or individually, are independent agents orsupervisors. The Employer alternatively urges that,should the Board find contrary to its principal con-tention, then the appropriate unit should excludepart-time faculty, those on terminal contracts, li-brarians, department chairmen, certain directors,and faculty who are principal investigators for con-tract research, subject to the various stipulations.Additionally, the Employer argues that any appro-priate unit must include the law school in an overallunit.As we have had occasion to note before, "thecontentions [that the faculty are supervisors] . . .amount to nothing less than a request to the Boardto reconsider its decision in C.W. Post[189 NLRB9041, andFordham University[193 NLRB 134]."'Though the Employer, as it claims without opposi-tion, may be a "mature university" in contrast to "ateaching institution," we are unable to detect anycritical distinctions between the faculty role hereand that in other cases where we have rejected such2Counselfor the Faculty of Law Associationwas not present at all timesduring the hearing and was absent when certain stipulations were madeHowever,counsel laterjoined in themajority ofthose stipulations made inhis absence and has not objected to any The stipulations are hereby accept-ed3ManhattanCollege,195 NLRB 65205 NLRB No. 16 NEW YORK UNIVERSITYarguments. The role of the faculty in the universitysenate,and faculty council, and with respect to hir-ing, promotion, salary increases, and the grantingof tenure, does not vary markedly from what it wasin those cases. The faculty is not in the position ofmanagement relative to these personnel decisions,and it is not the final authority.The Employer's brief citesAdelphi University,195NLRB 639 (Member Kennedy concurringin rele-vant part), though suggesting it was wrongly decid-ed, and contends that here the faculty has actualauthority and is not limited to providing advice toa board of trustees. The last overstates the case tothe extent it impliesthat the Adelphi faculty lackedeffective authority. The Board found to the con-trary: the action of the personnel committee thereappears to have been definitive as a practical mat-ter.However, there, as here, ultimate authority didnot reside with the faculty. Further, contrary to theEmployer's contention,Adelphidoes not imply thatthe exercise of true collegial authority would divesta faculty of coverage by the Act, and the oppositeconclusion could more readily be drawn from thelanguage employed. That Decision merely notedthat certain difficultiesmight be attendant uponapplying the Act to a true collegial system. We arenot faced with that problem here, nor do we implywhat conclusions we might reach in those circum-stances.The Board'sdiscussionof collegialty inAdelphiwas premised on a theoretical distinctionbetween industrial organizations, where authorityis"delegated from the top of the organizationalpyramid in bits and pieces to individual managersand supervisors who in turn direct the work of thelarger number of employees at the base of the pyra-mid" and one where "authority [is] vested in one'speers, acting as a group...."The Employer elicited testimony from its ownwitness,Miguel de Capriles, vice president, generalcounsel, and secretary of the University, that, inbroad terms, an organizational chart would show a"sort of hierarchical structure with a fairly clear lineof command from the trustees down to the employ-ees of the institution. You have the trustees on thetop. The president would be under that. The vari-ous unitsof the university would be under that.Administrators and faculty members would proba-bly be down at the bottom somewhere." Althoughde Capriles later qualified his answer with respectto the manner in which the University functionedin practice, it is clear that the situation here is notcritically different from what it was in the earliercases, that such authority as the faculty has is notvested, and that it is contingent upon the ultimateauthority at a higher level of the hierarchy. Indeed,5the Employer's opposition to the labor organiza-tions in this proceeding might well be consideredevidence of the absence of a true collegial system.In fact, representation by a labor organization insuch circumstances would appear to be superflu-ous.We conclude that the facultyquafaculty arenot outside the Act's jurisdiction merely becausethey exercised quasi-collegial authority and possessas a group certain attributes of supervisors 4Additionally, the Employer argues that the facul-ty are independent contractors or agents and forthat reason are not statutory employees. Althoughthe Employer correctly urges that the central issuein determining independent contractor status iswhether the recipient of services has the right tocontrol the manner and means of performance aswell as the result, the only significant factor sug-gesting a positive conclusion is the faculty's relativefreedom in determining course content.5 Even therethe individual faculty member is not totally free,since the general content of the course may be de-termined by a consensus of the school or depart-ment involved, and the University's rules of tenureprovide that he "should not introduceinto histeaching controversial matter that has no relationto his subject." Its weight is further diluted by theprofessional status of the faculty, which demandsthe exercise of discretion and judgment. Determi-nation of the details, and indeed the manner, ofinstruction would appear to be peculiarly within theprovince of a professional teacher and the absenceof this latitude would cast serious, and probablyfatal, doubts on his professional status.Other factors all point to the conclusion that thefaculty are employees. Instruction is performed onthe Employer's premises with its equipment; facul-tymay become tenured; and they receive sabbati-cal leave, a fixed annual salary, and Employer4 E g.,Fordham University,supra,Member Kennedy, dissenting in part,would have found that department chairmen were supervisors;CW PostCenter ofLong Island University, supra,Adelphi University,supraThat indi-vidual and otherwise unidentified members of the faculty may have a quasi-supervisory relationship with students whose employment is dependent uponand related to their student status,or may act as supervisors in the capacityof principal investigator over individuals who are not employees of thatEmployer, does not require a different resultFordham,supraIn any eventthis is more properly to be considered as a question of individual inclusionor exclusion.5The Employer's contentions that citizenship (involvement in the affairsof the University community)and research are also to be considered, whilearguable,appear wide of the mark The Employer apparently expects activityin these areas,but not universally,and no separate status is sought forfull-time faculty who are not expected to engage in research The situationdoes not appear far distant from that of a commercial enterprise whichexpects employees who seek advancement to engage in independent researchor involve themselves in the affairs of the local community Moreover, theexpectation appears much too nebulous to be accorded significant weight inthis contextNot only does the Employer lack, so it alleges,control over themanner and means of performance,but over the result as well In thesecircumstances they are, at most,ancillary to the relationship 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontributions to a retirement fund. The faculty arenot subject to the entrepreneurial risks and profitsnormally associated with independent contractors.We conclude that they are not independent con-tractors within themeaningof the Act.The parties, with the exception of the Faculty ofLaw Association, agree on the appropriateness ofan overall unit including the school of law. TheFaculty of Law Association seeks, and would onlyparticipate in, an election in a unit limited to thelaw school.The law school is located in Vanderbilt Hall attheUniversity'sWashington Square Center. TheHall is owned by the Law Center Foundation andoccupied only by the law school, with the exceptionof the fourth floor, which is leased to the Universityand occupied by the central administration. Thefoundation is a separate not-for-profit corporationwith assets of $15 million and is the administratorfor application of the earnings of the C. F. MuellerCompany to the law school. Legally, though notnecessarily as a matter of practice, this relationshipamong the foundation, law school, and Universityappears to be unique and without exact parallel atthe University.The University's vice chancellor testified that thelaw school had a "greater measure of identifiableproprietary right or interest in its building." Therank distribution, while more concentrated at theupper level than in the University as a whole, iscomparable to that at certain other schools or insti-tutes of the University. The grant of tenure is de-termined in the same manner as it is at the rest ofthe University. Although the decision may, as amatter of practice, be arrived at more quickly, thereapparently is no minimum period of service neces-sary to qualify the members of any of the universityfaculties for tenure consideration. Fringe benefitsare the same throughout the University, no salaryimbalance is demonstrated in the record, the lawfaculty is proportionately represented in the univer-sity senate and the faculty council, and has accessto universitywide grievance machinery. There issome faculty overlap with other schools, and thelaw school participates with other schools in certaininstitutes and programs. The law school is accredit-ed by the Association of American Law Schoolsand the American Bar Association;as one mightexpect, a unique distinction, if only in the identityof the accrediting bodies. Similarly, educational su-pervision is exercised by the Court of Appeals ofthe State of New York.Based on the foregoing we conclude that a sepa-rate law school unit would be appropriate, but thatan overall unit would also be appropriate.' In suchcircumstances the desires of the law faculty are crit-ical, and, therefore, we shall not make a final unitdetermination at this time. Instead we shall directan election among the law school faculty to de-termine whether they wish to be merged into a uni-versitywide unit.As in our recent decision inSyracuse'we find that the law faculty's special in-terests and allegiance differ in kind from those ofthe bulk of the faculty. Accordingly, the law facultywill choose between representation and nonrepre-sentation both as part of an overall unit and as aseparate unit.'With the exception of the Intervenor, UnitedFederation of College Teachers, which requests it,the parties oppose including regular part-time fa-culty (save for half-time faculty in the school ofdentistry, whom the AAUP would include) in anyunit found appropriate. This issue has been raisedbefore and it has consistently been resolved in favorof inclusion.However, after careful reflection,we havereached the conclusion that part-time faculty donot share a community of interest with full-timefaculty and, therefore, should not be included in thesame bargaining unit. InFordham University,193NLRB 134, the Board honoredan agreement toexclude part-time faculty from the bargaining unit,citingUniversity of New Haven, Inc.,190 NLRB 478,which held that regular part-time faculty must beincluded in the same unit as full-time faculty, ab-sent agreement of the parties to exclude them. Weare now convinced that the differences between thefull-time and part-time faculty are so substantial inmost colleges and universities that we should notadhere to the principle announced in theNew Ha-vencase'We shallexcludeall adjunct professorsand part-time faculty members whoare not em-ployed in "tenure track" positions.The Board has long recognized "that mutualityof interest in wages, hours, and working conditions6CatholicUniversity,201 NLRB No 145,Fordham University,193 NLRB1347Syracuse University,204 NLRB No 856For thereasons set forth in their dissent inSyracuse,supraMembersFanning and Penello would direct a normal"Globe"election to allow thelaw faculty to vote onwhether theydesire separate representation.However,in their view,here, as inSyracuse,there is no reasonto adopta special votingprecedurewhich wouldpermit separate nonrepresentation9 Justice StewartinBoys Market Inc v Retail Clerks,398 U S. 235 (1970),quoted with approval Justice Frankfurter's earlier observation that"Wisdomtoo often never comes,and so one ought not to reject it merely because itcomes late "Our abandomentof theNewHavenrule is the result of arguments andcontentions advancedby the parties in this andother pending cases as to thefunction, nature, and characterof part-timefaculty membersWe have alsobeen influencedby the Board's inabilityto formulate what we regard as asatisfactorystandard for determiningthe eligibilityof adjuncts in Boardelections See MemberKennedy'sdissent inCW. Post of LongIsland Uni-versity,198 NLRB No 79,supplementing 189 NLRB 904 NEW YORK UNIVERSITYis the prime determinant of whether a given groupof employees constitutes an appropriate unit."10The recordin this case convinces us that there is noreal mutuality of interest between the part-time andfull-time facultyatNew York Universitybecauseof the difference with respect to (1) compensation,(2) participationin Universitygovernment, (3) eli-gibility for tenure,and (4)working conditions.There is a marked difference in the compensationpaid the part-time faculty and the full-time faculty.The record reveals that a substantial percentage ofthe part-time faculty receives a modest sum whichcorresponds to a respectable honorarium.General-ly an adjunct's primary work interest is elsewhereand his primary income is received from sourcesother thanthe University."Fringe benefits(includ-ing medical,hospital,and life insurance as well asretirement pension) are available to all full-timefaculty.Theyare not available to part-time facultymembers.The part-timefacultymembers do not partici-pate in the governanceof the University. They areexcluded from membership on both the universitysenate and the faculty council.Theydo not partici-pate in departmental decisions with respect to ap-pointment,promotion,or tenure status. Similarly,theyare not consulted with respect to curriculumdevelopment,degree requirements,selection of de-partment chairmen,or admission requirements. Inno real sense do the part-time faculty share theresponsibilities of the full-time faculty in the devel-opment of the institutional policies of the Universi-ty.Only thefull-timefacultymembers of the Uni-versity are eligible for tenure status. Part-time fa-culty members are hired on a single semester basiswith no obligation of renewal of appointment. Therelationship of the part-time faculty member to theUniversityremains transient even though he maybe employed for a number of years. No matter howlong he remains a part-timefacultymember withthe University,the critical fact is he can never gaintenure,which is availableonly tomembers of thefull-timefaculty.In no real sense can it be said that the workingconditions of the full-time faculty and the part-timefaculty are the same.A part-time faculty member'sobligationto the Universityis limited to teaching 2or 3 credit hours per semester.He has no responsi-10 SeeContinentalBaking Company,99 NLRB 777, citing 16 NLRB AnnRep 86(1951), 15 NLRB Ann Rep 39 (1950), 14 NLRB Ann Rep. 32(1949), 13 NLRB Ann Rep 36 (1948),Chrysler Corporation,76 NLRB 5511 It appearsthat 560 of the University's 1,246 adjunctsand part-timefaculty areemployed in the School of Continuing Education The majorityof these are"moonlighting" high school or juniorcollege teachers.7bilities beyond teaching and grading. The full-timefaculty member is expected, however, in addition toteaching and grading, to engage in research, writ-ing, or some other creative endeavor, to counselstudents, and to participate in the affairs of hisdepartment and the University. A full-time facultymember is engaged in a wide variety of activitieswhich demand, on the average, between 50 and 60hours per week. Part-time faculty members have nocomparable workload.Collective bargaining by university and collegefaculties in this country is in an early stage of devel-opment insofar as this Board is concerned. Admit-tedly, the Board has broad discretion under Section9(b) of the Act in its determinations of appropriatebargaining units. The Board's observation in theKalamazoo Paper Box Corporationcase (136 NLRB134, 137) is highly relevant to collective bargainingin the field of higher education. The Board therestated:In performing this function [unit determina-tion], the Board must maintain the two-fold ob-jective of insuring to employees their rights toself-organization and freedom of choice in col-lective bargaining and fostering industrial peaceand stability through collective bargaining. Indetermining the appropriate unit, the Board deli-neates the grouping of employees within whichfreedom of choice may be given collective ex-pression. At the same time it creates the contextwithin which the process of collective bargainingmust function. Because the scope of the unit isbasic to and permeates the whole of the collec-tive-bargaining relationship, each unit determi-nation, in order to further effective expression ofthe statutory purposes, must have a direct rele-vancy to the circumstances within which collec-tive bargaining is to take place. For, if the unitdetermination fails to relate to the factual situa-tion with which the parties must deal, efficientand stable collective bargaining is underminedrather than fostered.We must always be mindful that a unit determina-tion should be appropriate for bargaining purposes.We are persuaded that there exists such a dissimilarityof interest in the wages and working conditions ofpart-time and full-time faculty that we should notinclude them in a single unit. We should not endangerthe potential contribution which collective bargainingmay provide in coping with the serious problems con-fronting our colleges and universities by improperunit determinations. In our judgment, the grouping ofthe part-time and full-time faculty into a single bar- 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDgaining structure will impede effective collective bar-gaining.For all of the reasons set forth above, we shallexclude all part-time faculty from the bargaining unitsfound to be appropriate."Despite numerous stipulations as to the unit place-ment of various categories, many remain on which noagreement could be reached. The Employer wouldexclude, while the AAUP and the UFCT would in-clude, professional librarians. The Employer's posi-tion is based on its contention that librarians lack acommunity of interest with faculty and that they exer-cise sufficient supervisory authority to compel theirexclusion.Professional librarians are titled curator, associatecurator, assistant curator, or library associate in de-scending order of rank. Unlike faculty, the functionof a librarian may change with title, and promotionmay depend on the existence of a vacancy. Furtherdistinguishing librarians from faculty are their regularworkweek; retirement age; tenure requirements; sep-arate grievance procedure; lack of proportional repre-sentation in the university senate (though the dean oflibraries, like other deans, is a member); and, perhapsmore basically, the fact that they are not consideredfaculty.On the other hand, they are a professionalgroup, charged with the responsibility for accumulat-ing appropriate materials and serving the other mem-bers of the university community in that respect, andmost fringe benefits are available to them. We con-clude that they possess a sufficient community of in-terest to be included in the unit, as a closely alliedprofessional group whose ultimate function, aidingand furthering the educational and scholarly goals oftheUniversity, converges with that of the faculty,though pursued through differentmeansand in a dif-ferent manner."Their interest in the unit does not, however, put anend to the matter, as the Employer also argues fortheir exclusion, in whole or in part, as supervisors.Initially, we reject the Employer's contention that allprofessional librarians possess supervisory authorityover nonunit employees to a degree requiring theirexclusion. The Employer's brief concedes that eightlibrarians do not perform supervisory duties as part oftheir everyday work. Additionally, however, as wenoted inAdelphi, supra,the supervisory exclusion isprimarily aimed at situations where this authority isregularly exercised over employees whose inclusion in12University of New Haven, Inc,190 NLRB 478, and similar cases arehereby overruled to the extentinconsistentwith this decision Contrary to theobservation of Chairman Miller, we express no opinion as to whether a unitof part-time faculty is appropriateWe still address ourselves to that issue inany proceeding in which such issue is raised and litigated by the partiest 3C W Post, supra, Fordham University, supra,cfManhattanCollege,suprathe unit is sought by the union. Where professionalemployees have spent less than 50 percent of theirtime supervising nonunit employees, they have beenincluded in the unit. As we explained inAdelphi:. . . an employee whose principal duties are ofthe same character as that of other bargainingunit employees should not be isolated from thembecause of a sporadic exercise of supervisory au-thority over nonunit personnel. No danger ofconflict of interest within the unit is presented,nor does the infrequent exercise of supervisoryauthority so ally such an employee with manage-ment as to create a more generalized conflict ofinterestof the type envisioned by Congress inadopting Section 2(11) of the Act. Moreover, wehave made it clear that such an employee is con-sidered to be in the unit only to the extent thathis interests as a nonsupervisory employee areinvolved.Applying this standard we shall exclude as supervisorsonly those professional librarians who supervise otheremployees in the unit or who spend more than 50percent of their time supervising nonunit employees.Although testimony was adduced by the Employerand the AAUP on both the extent and exercise of theprofessional librarians' supervisory authority, there isa basic conflict which the record does not containenough detail to resolve. Professional librarianswhose supervisory status has not been stipulated to, orwhich cannot be resolved by agreement among theparties pursuant to the criteria we have found applica-ble,will be permitted to vote subject to challenge.Though theissue isnot advanced by the parties inthis precise context, faculty who exercise authorityover student employees whose employment is depen-dent upon, and related to, their student status, wherethe relationship is basically that of student and teach-er, as appears to be the case with respect to thosestudents whose exclusion has been stipulated, are notsupervisors within the meaning of the Act and will beincluded in the unit.Fordham University, supra.Addi-tionally, the 50-percent rule for determining exclusionon the basis of a supervisory relationship with nonunitemployees, as set forth above in connection with pro-fessionallibrarians, appears to be applicable and toyield the same result.As noted earlier, the Employer also contends thatfaculty who are principal investigators are supervi-sors. A principal investigator is a faculty member whohas originated a proposal acceptable to an outsideagency for contract research and is responsible for itsconduct. In this capacity he may hire and supervise NEW YORK UNIVERSITYother persons, including faculty. As we held inFord-ham, supra,since such employees are not employeesof this Employer, the relationship does not make theprincipal investigator a supervisor for the purposes ofthis proceeding.The status of faculty on terminal contracts is alsodisputed. The Employer argues that they should beexcluded from the unit as lacking a community ofinterest in the long-range responsibilities and relation-ships which unite the remainder of the faculty. How-ever, faculty may be on terminal contract for a periodas long as a year, during which period they may par-ticipate fully in all university activities. It cannot begainsaid that they continue to have a substantial inter-est in the employment relationship. As inManhattanCollege,195NLRB 65, there is no evidence in therecord that terminal-contract faculty were not hiredas permanent employees subject to termination on thesame basis as other employees in the unit. They willbe included since, while their employment continues,they have a substantial community of interest withtheir colleagues.In virtually every case since we asserted jurisdictionover universities the status of department chairmen,or heads, has been in issue. That is true here as well.Attempting to identify and resolve the complexthreads, and even the nuances, of the relationshipamong the faculty, administration, and departmentchairmen is not an easy task, nor one usually suscepti-ble to a completely satisfactory conclusion. Thoughchairmen have a certain formal responsibility withrespect to decisions on the appointment, salary, pro-motion, and tenure of full-time faculty, it appears thatthey act primarilyas instrumentsof the faculty inthese matters. The chairmen, in these respects, there-fore stand on the same footing as the faculty, whencetheir authority flows. The University's vice chancellortestified that the central issue in all personnel mattersis the judgment of one's peers and that chairmen aremore nearly aligned with the faculty than with theadministration. The Employer, the only party contest-ing the inclusion of chairmen in the unit, does notargue to the contrary. Instead it relies on the authorityof chairmen with respect to part-time faculty.However, as we have already concluded that part-time faculty must be excluded from the unit, and sincethere is no indication in the record that their supervi-sory responsibilities with respect to part-time facultyeven approach consuming 50 percent of their time, weconclude that chairmen are not supervisors for thepurpose of this proceeding and shall include them inthe unit."14Chairman Miller and Member Fanning,who would include part-timefaculty,would exclude chairmen and directors on the ground they haveauthority to hire, reappoint, terminate, promote, and fix the salary of part-9The Intervenor and the Employer would treat di-rectors of graduate and undergraduate programs inthe same manner as chairmen while the AAUP, whichfavors inclusion, would consider them on their ownmerits." Program directors are appointed in large de-partments which, because of theirsize, require a fur-ther breakdown. Directors have much the same dutiesand function as chairmen and frequently act in con-sultation with the department chairman. We have al-ready concluded that chairmen are not supervisors forthe purpose of this proceeding; the argument for theexclusion of directors rests on the same basis. There-fore, and since the only party which would treat direc-tors on their own merits urges inclusion, we concludethat directors are not supervisors and shall includethem in the unit.In view of our conclusion that a universitywide unitincluding the law school would be appropriate,as wellas separate law school and universityunits,we shall,as indicated below, direct separate elections in thefollowing groups of employees, as further defined bythe stipulations of the parties, excluding from eachgroup part-time faculty, guards, andsupervisors asdefined in the Act.Group 1. All full-time faculty, including profession-al librarians and faculty on terminal contracts, ex-cluding part-time and law school faculty.Group 2. All full-time faculty of the law school,excluding the law librarian and part-time faculty.The employees in voting group 2 will be asked toanswer the following 3 questions on their ballots:(1)Do you desire to be included with the remain-der of the faculty in a universitywide unit, for thepurposes of collective bargaining?(2) In the event that a majority of the law facultywish to be included in a universitywide unit, do youdesire to be represented for the purposes of collectivebargaining by the AAUP, by the UFCT, or neither?(3) In the event that a majority of the law facultydo not wish to be included in a universitywide unit,do you desire to be represented for the purposes ofcollective bargaining by the FLA?If a majority of the employees in group 2 voteagainst inclusion in the universitywide unit, we thenfind that a separate law school unit is appropriate andtheir votes with respect to the choice of the representa-tive in the universitywide unit will not be counted. Inthese circumstances, if a majority in voting group 1selects representation by either the AAUP or theUFCT, we then find that groupalso is a separateappropriate unit. If the employees in voting group 2vote to be included in the universitywide unit, thentime faculty or effectively to recommendsuch actions15Contrary to the Employer's contention, the partieshave not stipulatedthat all directorsbe treatedlike chairmenThat stipulationreferred to agroup of eight directors listed inJoint Exh 3 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheir votes with respect to representation in that unitwill be pooled with those of voting group 1 in a singleoverall unit, which, in the circumstances, we find tobe appropriate, and their votes with respect to repre-sentation in the separate unit will not be counted. TheRegional Director is instructed to issue a certificationor certifications as decided by the results of the elec-tion.All parties have joined in requesting that any elec-tion be directed during the University's fall or springterms, but not during the 30-day period immediatelyfollowing the beginning of the fall term or precedingthe close of the spring term. We find this request hasmerit and shall direct the elections be held on a dateto be determined by the Regional Director, consistentwith these guidelines, among the employees in thevoting groups who are employed during the payrollperiod immediately preceding the date the Notice ofElections is issued.16[Direction of Elections andExcelsiorfootnoteomitted from publication.]CHAIRMAN MILLER,dissenting:Like my brother Fanning, I would include the part-time faculty, but I cannot subscribe fully to his ratio-nale.Regular part-time faculty members are "employ-ees" under our Act, and thus have the right to choose,if they wish, to be represented by a labor organizationfor purposes of collective bargaining, in some unitwhich we would find appropriate. The majority, inexcluding them from a unit of full-time faculty mem-bers, thus seems inevitably to be heading down theroad to permitting them to be represented only inunits limited to part-time faculty members. I am verypessimistic about the chances of bargaining beingfruitful in two separate units of this character.The existing disparities in compensation, degree ofparticipation in governance, eligibility for tenure, andworking conditions strongly suggest that, particularlyif part-time faculty members are to be separately rep-resented, they will seek to improve their lot by nar-rowing those differences.Meanwhile, full-timefacultymembers, also separately represented, willwish to maintain and enhance the economic benefitsand job security which they now enjoy. The universi-ties, having no bottomless well of funds with which to16At theclose of the hearing theEmployermade 12 motions,several ofwhich were joinedin byboth PetitionersThosenot specifically ruled uponfall into the following general categories requesting(1) dismissal for wantofjunsdiction, (2) dismissal of either or both petitions becauseof an inappro-priate unit;and (3)exclusionof part-time faculty Thesubstance of thesemotions has been ruled upon in thebody ofthis decisionThosemotions notspecifically ruled uponsupraare herebydenied as lacking meritprovide everything that all groups ask, will be forcedto seek accommodations as between these two groups,each of which will be competing for the same universi-ty dollars. But how can such an accommodation bereached if the two groups are to be separated andautonomous, and no one is to have the exclusive agen-cy to speak for both?To some degree, of course, we place similar obsta-cles in the path of fruitful collective bargaining anytime we sanction units which are less than employer-wide in scope. Thus, as Member Fanning points out,the decision to permit the law school faculty to opt fora separate unit is also, in a small way, fragmenta-tion-or at least splintering. But that decision, in myview, was compelled by long-established unit determi-nation policies with respect to craft and professionalgroups. And it was consistent with the legislative his-tory of the Act, which demonstrates that Congress didnot wish us to ignore traditional craft and professionalinterests, even though the result of recognizing thoseinterests might provide less than optimum industrialrelations stability.But nowhere in the legislative history of this Act,and nowhere in the over 200 volumes of this Board'sdecisions have I found any suggestion that part-timeemployees should be denied the right to vote for aunion which seeks to represent them as part of anotherwise unquestionably appropriate unit.Craft or professional employees, like the law schoolfaculty here, are invariably at least permitted the op-tion to be represented on such an overall basis whena union seeks to so represent them. But here the ma-jority slams the door on even the possibility that bothpart-time and full-time faculty wish to be commonlyrepresented in a unit that offers the best possibility forlong run labor relations stability.It thus seems to me that the majority errs in twoways-they disenfranchise part-time faculty mem-bers, and they disallow a unit which offers the opti-mum in bargaining stability.For these reasons, I dissent from that portion of themajority's findings herein.MEMBER FANNING,dissenting in part:Unlike the majority, I would include regular part-time and full-time faculty in the same bargaining unit.I cannot agree that such a unit would impede effectivecollective bargaining. I would find that, as in industry,regular part-time and full-time employees, who per-form essentially the same work, not only may, butmust, be included in the same unit in the absence ofa contrary agreement among the parties. In my view,the very factors the majority relies on require such aresult.The central fact is that all the faculty, full- andpart-time alike, are teachers. As such they are profes- NEW YORK UNIVERSITYsionals.They may, or maynot, have additional andseparate claims to professional status as doctors, at-torneys, scientists,or members of other of the learnedprofessions.But that is a characteristic common toboth full-and part-time faculty.As teachers,the essential duties of full- and part-time facultyare the same.Since our concern mustproperly bedirectedprimarily towards the faculty'scommunity of interest in the performance of thisfunction,and not other functions,tangential mattersonly indirectlyrelated tothe faculty's role as teachersshould notbe allowed toobscure our judgment.The majorityargues that part-time faculty lack acommunity of interestwith theircolleagues in fourspecific areas: compensation;university governance;eligibilityfor tenure;and workingconditions. Themajorityalso contendsthat part-time faculty (likemost part-time employees) have other primary workinterests.Thislast requiresno lengthy rebuttal. Theremaining factors,however,requiremore detailedanalysis,not onlywith respect to the facts but also asto the majority'smajor premises and the conclusionstheir analysishas yielded.The pay of part-time facultyis described,and dis-missed,by the majorityas a "modest sum" corres-ponding to a "respectable honorarium."The recordindicates a salary rangeof from $750to $2,000, al-though at oral argument it was placed at $1,000 to$1,500 without contradiction.Almost in the samebreath, however, the work performed by part-timefaculty is describedas limitedto 2 or 3 credit hoursper semesteras compared to 50or 60 hoursper weekfor full-time faculty,suggesting the full-time facultydo 20or 30 times as much work.The 50- or 60-hour figurewas advanced by theUniversity's vice chancellor,who included:reading athome to expand a particular area of knowledge; wor-rying aboutproblemswhile lyingawake at night;thinking on thesubway,discussions with friends; andeven some of the time whenfacultymembers mightsay theywere doing nothing, on the groundthey were" ... also engaged in an effort to rid themselves ofrigidities in their conception of scientific problems."Part-time faculty members,I shouldsuppose,read, lieawake,talk to friends, ridesubways,and even relax.Conveniently,the vice chancellor concluded that tothe extent part-timers engaged in such activities the" . . . school wouldfeel that it was unrelated to itsinvolvement,or that itmight rather be related to theprimaryarea of employmentof that individual."I am unwillingto adopt the University's "feeling"that such universal activitiescan be credited to full-time,and not part-time,faculty in order todistinguishthe work of the two. Moreover,Inote that,at most,the factsthe majorityrelies on establish either a d1s-11proportionate allocationof work or of pay, but notboth. In my view, the factsare insufficient to establisheither,and instead suggest thatboth the work and payof part-timefacultyare sufficiently related to thework and pay of full-time faculty to supportthe inclu-sion of bothin a single unit.However,as further justification for its position, themajoritypointsto the fact that part-time faculty arenot expected to engage in research and citizenship.We hold elsewherein this decisionthat,whatever re-search and citizenship responsibilities the full-time fa-culty may have,these responsibilities are ancillary tothe basicemployment relationshipbecause the resultto be achieved through suchactivities is not con-trolled by the University.It seems clear that, for thepurposesof the Act, the facultyare professionalteachers and not professional researchers or profes-sional citizens.In fact, the partieshave stipulated theexclusion of "research scientists"in all ranks. Nor,even shouldthemajorityaccord greater weight tothese activitiesthan I deem proper, could they beconsidered controlling.For the recordmakes it clearthat research activities are not uniformly required ofall full-time faculty members who all parties haveagreed belong in the unit.My analysisof the facts surrounding the part-timefaculty's lack of a formalvoice in universitygovern-ment,which the majority finds particularlysignifi-cant,also compels me to concludethat asingle unitis appropriate.The tellingfact,which themajority hasoverlooked,is that notall full-time facultymemberswhom the partieshave agreed toinclude are entitledto vote atfacultymeetings or for representation onthe facultycounciland the universitysenate.But thatisnot all.As both the majority andIhave foundabove, these groupslack ultimate authority;a factorwhich mustbe weighedin determining their impacton our unit determination.Moreover,the faculty is ina minority role in the universitysenate,where its rep-resentativesare outnumbered by those ofthe adminis-tration andthe student body.Thismatterof universitygovernance is complicat-ed further by the majority's seeming conclusion thatcurriculumdevelopment,degree requirements, selec-tion of departmentchairmen,and admission require-mentsaremandatorybargaining requirements. Atleast,since themajorityrelies on the fact that thepart-time faculty has noformal voice in these matters,Imust presumethat is the majority'sview.For, if itis not,then thesesubjects are not necessaryitems fornegotiationbetween the University and the faculty'scollective-bargaining representative, and thus wouldhave littlebearingon communityof interest withinthe bargaining unit.But, if they are mandatory bar-gaining subjects,then they are subjectsfor negotia- 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion between the University and the collective-bar-gaining representative of the faculty, whether or notpart-time faculty are in the unit. In such circumstanc-es these factors weigh in favor of, not against, theinclusion of part-time faculty in the unit; since deci-sions in these areas affect their interests.This latter point presents head-on a question themajority ignores; if the regular part-time faculty isexcluded here, what is the status of its members andwhat are their rights under the Act? If they are em-ployees, and there seems to be no basis to concludethat they are not, they have the right to organize andthe consequent rights to be protected in their legiti-mate organizational activities and to bargain withtheir employer over their terms and conditions of em-ployment. In my view, requiring the University tobargain over the identical subject matter with the col-lective-bargaining representatives of different fac-tionsof the same faculty will present the veryimpediments to effective collective bargaining themajority is trying to avoid.All these preceding factors aside, however, the ma-jority has one major argument left: only full-time fa-culty are eligible for tenure. The attainment of tenureisan important consideration in a faculty member'sprofessional life and many of his activities may beshaped by it. Nonetheless, the significance of this fac-tor, too, is questionable. The simple truth is that notall full-time faculty, who the parties have agreed be-long in the unit, are on a tenure track. But even if allthose included in the unit were eligible for tenure, itwould not follow that those who were not had nocomparable interest in the unit.Part-time faculty members may be appointed for asemester at a time, but over half teach in both semes-ters of the academic year, and the same proportionreturn the succeeding year. It was uncontested at oralargument that some part-time faculty members havetaught at the University for more than 20 years. Thatshould be sufficient to demonstrate a legitimate con-tinuing interest in any unit. Tenure itself is no morethan a measure of continuity of interest, and an ex-treme one at that, not whether such interest exists. Itinsures a member of the faculty that in normal cir-cumstances his job is guaranteed; it does not insurethat the employee himself will not sever the employ-ment relationship. I suspect that many tenured mem-bers of the faculty have come and gone whilepart-time members have stayed and maintained theirrelationship with the University. But we are not evenconcerned with tenure, only tenure eligibility, andthat, as many faculty members can attest,17 is no guar-antee that it will be accorded.'7E g , the terminal contract faculty included in the unit hereIn sum, I can find no valid reason among those setforth by the majority for its blanket exclusion of part-time faculty. The factors they rely on-compensation,working conditions, university governance, eligibilityfor tenure-provide no valid basis for drawing a via-ble distinction between the interests of full- and part-time faculty. To the contrary, those factors the majori-ty places the most weight upon demonstrate the unityof interest between both groups. Their basic func-tion-teaching-provides the necessary and overrid-ing unifying interest.As employees in a profession they are essentially nodifferent from employees in any profession for thepurposes of the Act. We have not found it necessaryto exclude regular part-time employees in industry.Instead, we have found that they must be included inthe appropriate unit in the absence of anagreementamong the parties to exclude them. Not only have wepreviously held that we would applythe same rules inmaking unit determinations in universitycases as wehave historically in industry,18 but we have also specif-ically held that regular part-time faculty must be in-cluded in units with the full-time facultyunless, as inindustry, the parties have agreed to exclude them.l9InSyracuse Universitya majority of the Board re-lied on the close relationship and community of inter-est between members of the law faculty and theirpracticing colleagues in devising a special voting pro-cedure to insure the law faculty was not unwillinglyincluded in an overall unit.20 Yet here regular part-time members of the law faculty, who epitomize thatspecial relationship between theory and practice,which a majority found so compelling inSyracuse,areto be excluded from the unit on the ground they lacka community of interest with their full-time col-leagues.Surely part-time faculty have at least as great acommunity of interest with the full-time faculty as dolibrarians, yet both the majority and the AmericanAssociation of University Professors would excludethe one while including the other.The majority, I think, does not take sufficient ac-count of the rights of the many hundreds of regularpart-time faculty whom they would disenfranchisehere. For practical purposes they have made the part-time faculty subject to the whims of an elite corps ofthe facultyunlessthey organize in a separate unit,which can only create those impediments to effectivecollective bargaining the majority would avoid. In-deed, the majority, to the extent its decisionsuggeststhat the full-time faculty unit would be bargainingover the terms of employment and working condi-18CW Post Center of Long Island University,189 NLRB 90419University of New Haven, Inc,190 NLRB 478.20 204 NLRB No. 85, MembersFanning and Penello dissenting in relevantpart NEW YORK UNIVERSITYtions of the part-time faculty,is violating the spirit ofthe Supreme Court's warning that:itwould be clearly inconsistent with themajority rule principle of the Act to deny a mem-ber of the unit at the time of an election a voicein the selection of his bargaining representative.[Allied Chemical & Alkali Workers of America,Local Union No. I v. Pittsburgh Plate Glass Co.,404 U.S. 157, 175.]My conclusion that regular part-time faculty be-long in the same unit as their full-time colleagues isbuttressed by purely practical considerations. Themajority quotes with approval the Board's observa-tion inKalamazoo Paper Box,136 NLRB 134, that theunit determination creates the context in which col-lective bargaining will take place and that if the deter-mination does not relate to the factual situation withwhich the parties must deal it will undermine stableand effective collective bargaining.Iagree.But it isprecisely because I agree that I am most firmly con-13vinced that the majority's ultimate conclusion is un-sound.The Board has already found separate law schoolunits appropriate. InSyracuse, supra,the Board inti-mated it would look favorably on petitions for sepa-rate representation in other professional schools.Indeed, the majority's reliance here on such mattersas decisionmaking with respect to admissions and de-gree requirements, which vary from school to school,and the selection of department chairmen suggeststhat the determination of an overall unit here may befaulty by their standards.If the Board proceeds with this process of fragmen-tation-from university, to law school, to professionalschool, to school and departmental units-and thenfurther breaks these units down in terms of full- andpart-time faculty, it is difficult to see how any realistic,let alone stable and effective,collective bargainingcan take place.Accordingly, I dissent from the majority's failure toinclude part-time faculty in the same unit with theirfull-time counterparts. I would include them.